ELECTRODE, NONAQUEOUS ELECTROLYTE BATTERY AND BATTERY PACK
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
Response to Amendment
In response to communication filed on 6/17/2022:
Claim 1 has been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-5 were rejected under 35 U.S.C. 103 as being unpatentable over Shizuka et al. (US 2010/0209771 A1) and further in view of Morita et al. (US 2015/0086851 A1). Claims 1, 2, 4, and 5 were rejected under 35 U.S.C. 103 as being unpatentable over Tuduki et al. (WO 2016/084346 A1 using US 2017/0324080 A1 as an English language translation) and further in view of Morita et al. (US 2015/0086851 A1).
Applicant has amended claim 1 to include the second peak is a local maximum value in a range where the pore size is from 0.5 µm to 0.8 µm or less. Shizuka teaches a second peak at 0.9-1.5 µm and Tuduki teaches a second peak at 1-50 µm.
While Shizuki may, in some inventive embodiments, illustrate an A2/A1 ratio within the claimed range, Shizuki also discloses inventive embodiments outside of the claimed A2/A1 ratio and comparative embodiments inside the claimed A2/A1 ratio, as seen in Example 7 and Comparative Example 2.
Paragraph 0029 of Tuduki describes a preference for 5 to 30 µm for its second peak and a broad ratio of 0.2 to 2 (rather than the claimed 0.1 to 0.3) for A2/A1. These values, however, are shown by the data discussed below to be unequivalent, and to The office action acknowledges in section 21 at p. 6, paragraph 0003, that Shizuka lacks the claimed density and seeks out a density as claimed from Morita, although there appears to be no indication of the relevance of density in Shizuki or Morita. The same acknowledgement is made for Toduki in section 47 at p. 10, paragraph 0003, which is likewise sought to be remedied by Morita. 
In contrast to the indications in the combined art, however, the experimental results from Table 2 of the present application evidence that the particular selection of density, A2/A1 peak ratios, and mode peaks in the present claims provide results in the 5C/1C ratio that could not have been predicted from the cited art.
As seen in paragraphs 0198-0201 of the published specifications, the failure to have use a density as claimed alone, the inherency of which is disproved by the examples above, as seen in Comparative Examples 3 and 5, leads to significantly lower 5C- to-1C rate characteristics. Comparative Example 4 shows that the density and second mode peak being outside of the claims also provides diminished 5C/1C rate characteristics. The lack of a bimodal or multimodal system is also shown to be result-effective in Comparative Examples 1, 7, and 8. Comparative Example 4 evidences that an A2/A1 ratio in the range taught to be equivalent by Tuduki and Shizuka (which indicates the equivalence of 0.1 µm /1.5 µm to 0.9 µm / 0.9 µm, or an A2/A1 ratio of 0.0666 to 1), in fact is significantly diminishes the 5C/1C rate characteristic results. This evidences criticality within substantially narrower A2/A1 ratio ranges, alongside the criticality of several other selections claimed, which are either not taught, or at best taught to be equivalent by the combined cited art.
As such, Applicant’s amendment to claim 1 has overcome the prior art of record, rejections under 35 USC 103 have been withdrawn, and claims 1-5 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729